DETAILED ACTION
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 9, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 & 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., [US 2012/0286638].  Lee teaches of a refrigeration appliance (refrigerator), comprising: a cabinet (10) defining a compartment (30) for storing food items in a refrigerated environment (shown); and a door (100, 220) for selectively closing at least a portion of the compartment, the door having an inner side (interior facing side) facing towards the compartment when the door is in a closed position engaged with the cabinet and an external side (exterior facing side) disposed opposite thereof, wherein the door comprises: a body (130) pivotably coupled to the cabinet and defining a window (105) extending through the body, an inner pane of glass (150) at the inner side of the door at the window, an outer pane of glass (110) at the external side of the door and at least partially closing the window (both panes are defined as transparent glass – [0056] & [[0070]), and a user interface ((250, 90 / 92 for instance) disposed in the body, wherein the outer pane covers a majority of a front of the door and has a rear surface being affixed at a front surface of the body (note figures 1, 6 & 11 for example).  As to Claim 2, the user interface is disposed vertically below the inner pane of glass (as indicated in figures 6 & 11 for instance, the user interface would be vertically below the inner pane).  As to Claim 3, at least one space (135) disposed behind the outer pane of glass is vacuum sealed [0066].  As to Claim 4, the outer pane of glass covers the entire window at the front surface of the body (note figs. 1, 6 & 11 for instance).  As to Claim 5, the outer pane of glass is coterminous with top and bottom edges of the front surface of the body (shown).  As to Claim 6, the outer pane of glass further is coterminous with a side edge of the front surface of the body (shown).  As to Claim 8, the user interface is configured to activate a light element (17, 87) within the cabinet to provide illumination to at least a portion of the compartment adjacent the door.  As to Claim 9, the user interface includes capacitive elements (92) activated via a user contacting specific areas (touch screen areas) of a front surface of the outer pane of glass.  As to Claim 10, the user interface would be affixed to a rear surface of the outer pane of glass as is conventionally known in the art.  As to Claim 11, the door body defines a recessed handle (note figs. 1, 6 & 11 showing recessed handle arrangements).  Regarding Claims 12-15, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  With reference to new features within Claim 12, Lee further teaches of a door assembly (shown in fig. 2) for selectively closing at least a portion of the compartment, the door assembly comprising: an inner door (80) and an outer door (100) provided in a stacked arrangement, the doors being configured such that either only the outer door can be opened (shown in fig. 3), or the inner and outer doors can be jointly opened to obtain access to the compartment (shown in fig. 2), wherein the inner door is pivotably coupled to the cabinet for selectively engaging with the cabinet (shown), the inner door having an inner door opening (shown in fig. 3) extending therethrough that is in communication with the compartment when the inner door is in a closed position engaged with the cabinet, 32wherein the outer door is pivotably coupled to at least one of the cabinet or the inner door for selectively engaging an outer side of the inner door to close one side of the inner door opening (figs. 1 & 11 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Richardson et al., [US 6,260,255].  Lee teaches applicant’s basic inventive claimed appliance as outlined {mapped} above, but does not show the inner pane as being part of a glass pack.  As to this feature, Richardson is cited as an evidence reference for the known technique of using multiple panes of glass (50, 44) disposed behind an outer panel of glass (42) within a door (22) {thereby forming a glass pack – col. 5} of a refrigeration appliance in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Lee so as include an additional inner pane of glass in view of Richardson’s teaching because this arrangement would enhance the insulative property of Lee’s door due to the added pane and additional vacuum sealed space.  It is noted that Richardson describes the use of three or more panes, while also stating that those skilled in the art understand that doors with fewer or more panes can also be made with the benefits and features described herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various refrigerator appliance door assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
October 6, 2021

/James O Hansen/Primary Examiner, Art Unit 3637